Citation Nr: 1811600	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tristin Harper, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1957 to September 1960 and from October 1961 to May 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In that decision, the RO, in pertinent part, denied service connection for sleep apnea. 

 The Veteran testified at a Travel Board hearing before a Veterans Law Judge in August 2010. A transcript is of record.  In March 2016, the Veteran was advised that the Veterans Law Judge who conducted the August 2010 hearing was no longer employed by the Board.  The Veteran was advised that he had the right to request another hearing, and was further advised that, if he did not request a hearing within 30 days, appellate review would proceed.  In March 2016, the Veteran responded that he did not wish to appear at another Board hearing.  

When this case was most recently before the Board in September 2016, it was remanded for further development and adjudicative action; it has since returned for further appellate consideration.


FINDING OF FACT

The Veteran had symptoms of sleep apnea during service and since service separation. 

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Sleep Apnea- Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154 (a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he developed sleep apnea during his military service and alternatively contends his service-connected COPD increases the severity of his sleep apnea.  

Of note, the Veteran's service treatment records are incomplete.

A VA treatment record dated August 2011 reports the Veteran experienced symptomatology six to seven years before being diagnosed with sleep apnea, which would indicate onset of symptoms in the mid -1990s.  However, the Veteran credibly testified at a Board hearing in August 2010 that he experienced excessive daytime sleepiness, dizziness, and loud snoring during service.  He snored so loudly, his wife slept in another bedroom and complained about it often during service.  

Additionally, the Veteran contended in an August 2011 statement that sleep apnea was not a disease that was frequently diagnosed or widely known among soldiers in the 1960s and 1970s, so he did not know to seek treatment for these symptoms.  Instead, the Veteran reports he assumed, at the time that the excessive daytime sleepiness he experienced was due to working too much.  Similarly, he also reported, during service, he would fall asleep if he sat down for more than one or two minutes.  

The Veteran was afforded a VA examination in September 2011 and addendum opinions were provided in May 2016, September 2016, and September 2017.  The examiners failed to address the Veteran's credible reports that he had difficulty sleeping, snored loudly (as observed by his spouse), and experienced continuous daytime fatigue during service and since service.  In addition, despite noting that the Veteran had a 60 pound weight gain during service and the examiner relating obstructive sleep apnea to obesity and snoring generally, the examiner found the sleep apnea was less likely to have onset during service because he denied "frequent trouble sleeping" on his report of medical history at retirement.  Of note, he weighed 208 pounds at 5 foot 11 inches tall and had a BMI equal to 29 at retirement from active service.  See May 2016 addendum medical opinion.  The examiner further found that there was no medical evidence of an in-service diagnosis of sleep apnea but opined that risk factors exist for years prior to the onset of the associated condition.  See September 2011 VA examination and May 2016 and September 2016 addendum opinions.  

A third addendum opinion was obtained in September 2017.  This examiner found that exercise decreased the risk of developing sleep apnea and therefore exercise during military service decreased the Veteran's risk of the sleep apnea having onset during service.  However, this also does not account for the Veteran's weight gain during service or his high BMI at retirement.  It also failed to discuss and clarify the apparent contradictions in the September 2011 and subsequent addendum opinions.  

As reflected in the prior remands, the Board's attempt to obtain an adequate medical nexus opinion in this case has been frustrated.  Further development could be undertaken to obtain yet another medical opinion, however, aside from establishing the claim based on evidence of a competent nexus, the Board's analysis below focuses on a different theory of entitlement, i.e., whether the Veteran's symptoms of sleep apnea had their onset in service and continued thereafter.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a), (d). 

Initially, as reflected above, the Veteran is currently diagnosed with sleep apnea.    

Moreover, after review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether symptoms of the currently diagnosed obstructive sleep apnea had their onset during service.  As indicated, the STRs are largely unavailable.  In cases where a veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Here, favorable evidence that supports the finding that the Veteran had symptoms of obstructive sleep apnea in service includes the available STRs.  The STRs, as noted above, showed that sleep apnea risk factors were present during service, including increased weight gain and a high BMI at service retirement.  As noted above, the VA examiners' opinions were based on inaccurate factual premises, as those risk factors were in fact shown in the Veteran's STRs.

Also favorable to this claim is the Veteran's testimony presented during the Board hearing, where he testified that, during service, he snored and had excessive daytime sleepiness (hypersomnolence).  Indeed, he is competent to report snoring and being sleepy during the day.  Moreover, the Board, in the prior remand, already determined that the Veteran had credibly reported these symptoms.  

Thus, the Veteran is both competent and credible to report the onset of symptoms of sleep apnea, specifically snoring, feeling exhausted, feeling dizzy, and his spouse's reports of apneas (cessation of breathing). 

Accordingly, the Veteran has presented probative evidence of having had relevant symptoms during service and having experienced the same symptoms since service separation.  

There is also evidence that weighs against the finding of sleep apnea symptoms during service and thereafter.  First, there is no evidence of a diagnosis of sleep apnea during service; however, the Board has acknowledged that the STRs are largely unavailable, and regardless, the absence of such a diagnosis in service is not fatal to the claim.  Second, following separation from the last period of active service in 1982, the evidence of record shows no complaints, diagnosis, or treatment for sleep problems for years thereafter.  This absence of post-service findings, years after service, is one factor that tends to weigh against a finding of obstructive sleep apnea symptoms after service separation.  See Buchanan, 451 F.3d at 1331.

As reflected above, there is evidence both for and against the claim.  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309 (a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a), (d).  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease). 

In summary, the Veteran was diagnosed with obstructive sleep apnea after discharge from service.  However, the current diagnosis of sleep apnea coupled with the competent and credible lay statements of obstructive sleep apnea symptoms in service, the Veteran's weight gain during service, an increased BMI at service retirement, and the competent and credible lay statements of symptoms since service that later served, in part, as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had onset during service.  See 38 C.F.R. § 3.303 (d).

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a secondary or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

ORDER

Service connection for sleep apnea is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


